Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 1 of 6 Page ID #170
 79-180                                                                   No. 3:18-cv-245-JPG-DGW



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 DENNIS WISDOM,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )
                                                     )
 JACOBSON WAREHOUSE CO., INC.                        )
 d/b/a XPO LOGISTICS SUPPLY CHAIN,                   )
                                                     )    No. 3:18-cv-245-JPG-DGW
                Defendant/Third-party Plaintiff,     )
                                                     )
 v.                                                  )
                                                     )
 SCHNUCK MARKET’S INC.,                              )
                                                     )
                Third-party Defendant.               )

    THIRD PARTY DEFENDANT SCHNUCK MARKETS, INC.’S RESPONSES TO
  PLAINTIFF’S REQUEST TO ADMIT STATEMENT OF FACT AND GENUINENESS
                           OF DOCUMENTS

          COMES NOW the Third Party Defendant SCHNUCK MARKETS, INC., and in its

 Responses to Plaintiff’s Request to Admit Statement of Fact and Genuineness of Documents,

 states as follows:

          1.    That attached as Exhibit A is a genuine copy of medical bills issued by

 BarnesCare, consisting of six (6) pages, for care and treatment rendered to Dennis R. Wisdom

 on December 23, 2015; December 29, 2015; January 5, 2016; January 19, 2016; and January

 26, 2016.

          ANSWER: Admitted.

          2.    Exhibit A, being the charges of BarnesCare in the amount of $1,617.00, are

 reasonable and necessary charges for medical care and treatment rendered to Dennis R. Wisdom.

          ANSWER: Admitted.

                                            Page 1 of 6
Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 2 of 6 Page ID #171
 79-180                                                                     No. 3:18-cv-245-JPG-DGW



          3.   That the charges itemized in Exhibit A were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.

          4.   That attached as Exhibit B is a genuine copy of medical bills issued by David M.

 Brown, M.D./The Orthopedic Center of St. Louis, LLC, consisting of two (2) pages, for care and

 treatment rendered to Dennis R. Wisdom on January 25, 2016; March 17, 2016; and April 4,

 2016.

          ANSWER: Admitted.

          5.   Exhibit B, being the charges of David M. Brown, M.D./The Orthopedic Center of

 St. Louis, LLC, in the amount of $5,747.00, are reasonable and necessary charges for medical

 care and treatment rendered to Dennis R. Wisdom.

          ANSWER: Admitted.

          6.   That the charges itemized in Exhibit B were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.

          7.   That attached as Exhibit C is a genuine copy of medical bills issued by Dr.

 Bernard Randolph, Jr./Mercy Clinic, consisting of two (2) pages, for care and treatment

 rendered to Dennis R. Wisdom on February 16, 2016; March 8, 2016; and March 30, 2016.

          ANSWER: Admitted.

          8.   Exhibit C, being the charges of Dr. Bernard Randolph, Jr./Mercy Clinic, in the

 amount of $460.00, are reasonable and necessary charges for medical care and treatment

 rendered to Dennis R. Wisdom.

          ANSWER: Admitted.



                                            Page 2 of 6
Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 3 of 6 Page ID #172
 79-180                                                                     No. 3:18-cv-245-JPG-DGW



          9.    That the charges itemized in Exhibit C were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.

          10.   That attached as Exhibit D is a genuine copy of medical bills issued by the

 Orthopedic Ambulatory Surgery Center of Chesterfield, consisting of two (2) pages, for care

 and treatment rendered to Dennis R. Wisdom on March 17, 2016.

          ANSWER: Admitted.

          11.   Exhibit D, being the charges of the Orthopedic Ambulatory Surgery Center of

 Chesterfield in the amount of $8,669.33, are reasonable and necessary charges for medical

 care and treatment rendered to Dennis R. Wisdom.

          ANSWER: Admitted.

          12.   That the charges itemized in Exhibit D were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiffs complaint.

          ANSWER: Admitted.

          13.   That attached as Exhibit E is a genuine copy of medical bills issued by MRI

 Partners of Chesterfield, consisting of two (2) pages, for care and treatment rendered to Dennis

 R. Wisdom on May 10, 2016 and August 4, 2016.

          ANSWER: Admitted.

          14.   Exhibit E, being the charges of MRI Partners of Chesterfield in the amount of

 $4,450.00, are reasonable and necessary charges for medical care and treatment rendered to

 Dennis R. Wisdom.

          ANSWER: Admitted.




                                            Page 3 of 6
Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 4 of 6 Page ID #173
 79-180                                                                     No. 3:18-cv-245-JPG-DGW



          15.   That the charges itemized in Exhibit E were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.

          16.   That attached as Exhibit F is a genuine copy of medical bills issued by Kaylea

 Boutwell, MD, consisting of two (2) pages, for care and treatment rendered to Dennis R.

 Wisdom on July 14, 2016 and July 25, 2016.

          ANSWER: Admitted.

          17.   Exhibit F, being the charges of Kaylea Boutwell, MD, in the amount of

 $2,518.00, are reasonable and necessary charges for medical care and treatment rendered to

 Dennis R. Wisdom.

          ANSWER: Admitted.

          18.   That the charges itemized in Exhibit F were incurred as a proximate result

 of the injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.

          19.   That attached as Exhibit G is a genuine copy of medical bills issued by

 Dr. Matthew F. Gornet/The Orthopedic Center of St. Louis, LLC, consisting of two

 (2) pages, for care and treatment rendered to Dennis R. Wisdom on May 10, 2016;

 August 4, 2016; October 6, 2016; May 18, 2017; and November 20, 2017.

          ANSWER: Admitted.

          20.   Exhibit G, being the charges of Dr. Matthew F. Gornet/The Orthopedic

 Center of St. Louis, LLC, in the amount of $2,218.60, are reasonable and necessary

 charges for medical care and treatment rendered to Dennis R. Wisdom.

          ANSWER: Admitted.



                                            Page 4 of 6
Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 5 of 6 Page ID #174
 79-180                                                                     No. 3:18-cv-245-JPG-DGW



          21.   That the charges itemized in Exhibit G were incurred as a proximate result of the

 injurious occurrence on December 22, 2015, and described in plaintiff's complaint.

          ANSWER: Admitted.



                                                  SCHNUCK MARKETS, INC., Third-Party
                                                            Defendant


                                             BY: ____Barry S. Noeltner___________________
                                                HEYL, ROYSTER, VOELKER & ALLEN
                                                      Barry S. Noeltner, #06190817
                                               Heather Mueller-Jones, ARDC #6286922

 HEYL, ROYSTER, VOELKER & ALLEN
 Suite 100, Mark Twain Plaza III
 105 West Vandalia
 P.O. Box 467
 Edwardsville, Illinois 62025 0467
 Telephone 618.656.4646
 Facsimile 618.656.7940
 PRIMARY E-SERVICE - edwecf@heylroyster.com
 SECONDARY E-SERVICE – bnoeltner@heylroyster.com; hmuellerjones@heylroyster.com




                                            Page 5 of 6
Case 3:18-cv-00245-JPG-GCS Document 39 Filed 01/10/19 Page 6 of 6 Page ID #175
 79-180                                                                   No. 3:18-cv-245-JPG-DGW



                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 10TH day of January, 2019, the foregoing
 was electronically filed with the Clerk of the Court using the CM/ECF system which will send
 notification of such filing(s) to the following:

 Lanny Darr, Esq. – Darr@darrfirm.com
 DARR FIRM
 Attorney for Plaintiff

 Charles J. Swartwout, Esq. – cswartwout@boylebrasher.com
 David B. Schneidewind, Esq. – dschneidewind@boylebrasher.com
 BOYLE BRASHER LLC
 Attorneys for Defendant/Third Party Plaintiff


                                                      /s/ Barry Noeltner
                                     _______________________________________________




                                          Page 6 of 6
